Name: Council Regulation (EEC) No 1063/84 of 16 April 1984 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom during the 1984/85 marketing year
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production
 Date Published: nan

 18 . 4 . 84 Official Journal of the European Communities No L 105/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1063/84 of 16 April 1984 on the granting of a premium for the slaughter of certain adult bovine animals in the United Kingdom during the 1984/85 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, cultural Guidance and Guarantee Fund in the finan ­ cing of this premium should be limited, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Whereas the United Kingdom has for the past mar ­ keting years applied the slaughtering premium system in respect of certain adult bovine animals ; whereas the United Kingdom should be authorized to continue granting this premium in the 1984/85 marketing year ; Whereas, in order to prevent the variable slaughter premium granted in the United Kingdom alone from having the effect of an export subsidy and disturbing the markets and the conditions of competition in the other Member States , provision must be made for the levying of an amount equal to that premium when animals or meat or meat preparations from such animals on which it has been given are consigned to other Member States or to non-member countries : Article 1 1 . The United Kingdom is authorized to grant during the 1984/85 marketing year a premium to producers for the slaughter of certain adult bovine animals, other than cows, of Community origin . 2 . The amount of the premium, which may be seasonally varied, may not exceed 65 ECU per adult bovine animal of an average weight to be determined . It shall be calculated in such a way that when a premium is granted the sum of the market price recorded in the United Kingdom for adult bovine animals other than cows and the amount of the premium actually granted does not exceed, on average and for the duration of the 1984/85 marketing year, 85 % of the guide price . It may not at any point exceed 88 % of that price . Article 2 The intervention purchase price for meat obtained from animals for which a premium has been granted shall be reduced by the amount of the premium actu ­ ally granted . Article 3 Where the premium referred to in Article 1 has been paid, an amount equivalent to the amount of that premium shall be levied on live animals or on meat and meat preparations from such animals on which it has been paid, when they are consigned to other Member States or to non-member countries . Whereas such a premium constitutes intervention on the internal market within the meaning of Article 3 of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (2), as last amended by Regulation (EEC) No 3509/80 (3) ; whereas, however, participation by the European Agri ­ (') Opinion delivered on 14 April 1984 (not yet published in the Official Journal). (2) OJ No L 94, 28 . 4 . 1970, p. 13 . 3) OJ No L 367, 31 . 12 . 1980, p. 87 . No L 105/2 Official Journal of the European Communities 18 . 4. 84 Article 4 By way of derogation from Article 3 ( 1 ) of Regulation (EEC) No 729/70 financing by the EAGGF Guarantee Section shall be limited to 40 % of the premium amounts actually granted. Article 5 1 . Detailed rules for the application of this Regula ­ tion shall be adopted in accordance with the proce ­ dure laid down in Article 27 of Regulation (EEC) No 805/68 ('), as last amended by the 1979 Act of Acces ­ sion . 2 . The detailed rules referred to in paragraph 1 may include inter alia : (a) a definition of the categories and qualities of animals for which a premium may be granted ; (b) the conditions under which premiums may be granted when adult bovine animals for slaughter other than cows are first put on the market ; (c) measures necessary to prevent, for live animals and meat and meat preparations, disturbance of trade resulting from the application of this premium arrangement ; (d) rules on the calculation and the conditions for levying the amount referred to in Article 3 . Article 6 Before the end of the 1984/85 marketing year the Commission shall forward to the Council a report on application in the United Kingdom of the slaughter premium for certain adult bovine animals other than cows . Article 7 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 2 April 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 April 1984. For the Council The President M. ROCARD (') OJ No L 148 , 28 . 6 . 1968 , p. 24.